Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 are pending for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14-15 are rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter.
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the network centric process control system, but appearing to be comprised of software alone without claiming associated computer hardware required for execution. For example, claim 1 defines in the preamble process control system and the body of the claim recites negotiate, subscribe and reallocate which appear to be software module. Therefore, claim 14 is non-statutory because it recites system claim that comprises software per se embodiments.
Claim 15 is rejected for the same reason as claim 14 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 10, 13, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over AbdelAziz (US 7,461,130 B1) in view of Rameez (US 11/128464 B1) further in view of Patz (US 7,228,185 B2).
As to claim 1 and 14, AbdelAziz teaches a method for dynamic load balancing between nodes in a network centric process control system, the network centric process control system comprising a plurality of nodes (the group may self-elect one of the nodes as master node for the group as indicated, col. 9, lines 6-15). the method comprising:
negotiating a load balancing master role between the plurality of nodes, wherein the negotiating (the self-elected master nodes may enter a negotiation to determine which node will be the master node for the group. The node that is selected to be the master node may then broadcast a message indicating that it is the master node for the group) is based on an indication of the plurality of nodes representing load balancing cluster nodes (A collection of these servers, when installed on the network 300, may use the master node mechanism to self-organize, discover a view of the network 300, elect a single master node that is responsible for all the other nodes for directing failover, directing queries for load balancing or other purposes, data replication, col. 9, lines 6-15;  It is possible that two or more of the nodes in the group may detect that the master node is down and assume the role of master node. At 530, if two or more nodes have assumed the role of master node, then the nodes may negotiate to determine one of the nodes to serve as the new master node, as indicated, col. 11, lines 30-40).
Rzameez teaches subscribing, in the negotiated load balancing master role, to a load balancing information from nodes of the load balancing cluster nodes (The messages may be published to a load balancing topic and regions may subscribe to the load balancing topic, col. 9, lines 64- col. 22, line 15); and
reallocating, in the negotiated load balancing master role, one or more control logic tasks from one node to another node of the plurality of nodes based on the subscribed load balancing information (determination to distribute a computing resource request to a second computing region may be based in part on negotiations between a first computing region and a second computing region… centralized data store may be used to exchange region load information between computing regions. The centralized data store may be queried by load balancing agents to obtain load balancing information for a computing region and the region load information may be used by the load balancing agents to negotiate load balancing between computing regions, col. 21, lines 64-38).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of subscribing, in the negotiated load balancing master role, to a load balancing information from nodes of the load balancing cluster nodes for the purpose of even relatively simple electronic devices to communicate with other devices and computing systems over a computer network.
AbdelAzi and Razmee do not teach each node comprising control service components, where each control service component is a separate executable running in a separate operating Patz  teaches each node comprising control service components , where each control service component is a separate executable running in a separate operating system process as provided by a real time operating system of each node, the method being performed by a node manager of a node (This advantage is attained by providing that a plurality of real-time applications, at least two of them, with--preferably for each of them--characteristic real-time requirements are active under the real-time module or under the real-time operating system, col. 2, lines 4-16; As the standard operating system, an embedded operating system can for instance be provided. In that case, the applicable functions and modules (real-time module, allocation module) can be implemented in the standard operating system, col. 3, lines 16-21).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of each node comprising control service components , where each control service component is a separate executable running in a separate operating system process as provided by a real time operating system of each node, the method being performed by a node manager of a node as teaching by Patz  to better utilization of capacity and in particular better efficiency of the control and/or regulating systems involved, in which nevertheless simple execution and in particular operation.
As to claim 9, it is rejected for the same reason as claim 1 above.
As to claims 2 and 10, Patz teaches wherein the reallocation comprises:
sending, in the negotiated load balancing master role, initiation commands to two of the plurality of nodes, to prepare to reallocate control logic tasks there between (non-real-; and
sending, in the negotiated load balancing master role, commit commands to the two of the plurality of nodes, to stop the prepared control logic execution in one of the two nodes and to start the prepared control logic execution in the other of the two nodes (The allocation module 4 generates appropriate starting and stop signals for the real-time applications 7, 8 at the appropriate instants 14, 15, 16 (see FIG. 2), which cyclically in an operating cycle 13 allocate the appropriate starting and stop times for the applicable applications,col.5 , lines 4-38).

As to claims 6 and 12, teaches the negotiating is based on load balancing configuration comprising the indication of the load balancing cluster nodes (After a master node is selected, the nodes in the group may monitor the master node and, if the master node goes down for any reason, one of the other nodes may assume the role of master node for the group. Again, collisions may occur where two or more nodes detect the master node failure and assume the role of master node, in which case the nodes may negotiate to elect one of the nodes as the new master node, col. 7, lines 3-30).

The messages may be published to a load balancing topic and regions may subscribe to the load balancing topic, col. 9, lines 64- col. 22, line 15).

Claims 4, 5, 7, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over AbdelAziz (US 7,461,130 B1) in view of Patz (US 7,228,185 B2) further in view of Cheng (US 2018/0041940 A1).
As to claims 4 and 16, AbdelAziz and Patz do not teach each node further comprises a middleware service managing subscribing to signals and publishing of signals. However, Ching teaches each node further comprises a middleware service managing subscribing to signals and publishing of signals (In this article, a communication device receiving the service public message and the service subscribe message from two different service clusters and therefore establishing the service cluster is named as a proxy, paragraphs [15]-[30]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to incorporate the teaching of each node further comprises a middleware service managing subscribing to signals and publishing of signals as teaching by Cheng to effectively exchange service frames describing or requesting a service between components.
As to claims 5 and 17, Ching teaches the one or more control logic tasks constitute a control service of the node (storing program code corresponding to a process, and a processing unit coupled to the storage unit, for processing the program code to execute the process, wherein the process comprises receiving a service publish message and a service subscribe message from a first communication device of a .

As to claims 7 and 18, Ching teaches prior to negotiating, a load balancing configuration from an engineering tool of the network centric process control system, wherein the load balancing configuration comprises the indication of the plurality of nodes representing the load balancing cluster nodes (a node (for example, node 202A) may broadcast a query for a master node on the network 200, or within a group of nodes, col. 7, lines 38-44; a collection of these servers, when installed on the network 300, may use the master node mechanism to self-organize, discover a view of the network 300, elect a single master node that is responsible for all the other nodes for directing failover, directing queries for load balancing or other purposes, data replication, col. 9, lines 6-15).

Allowable Subject Matter
Claims 3, 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773. The examiner can normally be reached M-F 8:30Am -5Pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAMQUY TRUONG/Primary Examiner, Art Unit 2195